Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Prosecution
This action is responsive to Applicant’s amendment/remarks filed 12/14/2021. 
Claims 2-16 are currently pending.
The objection of claims 6 and 13 is withdrawn in view of the above amendment.  However, claim 16 is objected to for a new reason necessitated by the claims as presented/amended in the response.  See the objection, below.
The rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as previously set forth in the Office action mailed 09/11/2019 is maintained, and has been revised to reflect the changes in claim scope made by Applicant’s present claim amendments.  See the 112(a) rejection, below.
The rejection of claims 3, 5, 7, and 9-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of the above amendment.  Applicant has stated the limitations to a “concentrated sulfuric acid” recited in instant claims 7 and 9 are definite due to the scope of the term meaning a sulfuric acid having strong oxidative and powerful dehydrating properties (versus a diluted sulfuric acid merely having an acidity property) and it should be considered by the scope of the entire term “concentrated sulfuric acid” rather than separating the term “concentrated” as a modifier for the term “sulfuric acid”.  See Applicant’s remarks on page 7 of the present response.  However, claim 16 is rejected as indefinite for a new 
The rejection of claims 3 and 10 under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, is withdrawn in view of the above amendment.
The rejection of claims 2, 4-9, and 11-16 under 35 U.S.C. 103 as being unpatentable over Hirata et al. (“Thin-film particles of graphite oxide 1: High-yield synthesis and flexibility of the particles” Carbon 42, 2004, pages 2929-2937) in view of Jang et al. (US 2010/0056819) is withdrawn in view of the above amendment.
Claim Objections
Claims 9 and 16 are objected to because of the following informalities:  
Claim 9 has been amended to recite “cleaning the graphite oxide … after deactivating the potassium permanganate; adding a base to the first aqueous solution to obtain a second aqueous solution … after deactivating the potassium permanganate;” which adds an additional step (the cleaning step) relative to the previous set of claims.  Each step recites it is relatively “after deactivating the potassium permanganate”.  This appears to be a minor inadvertent mistake since the addition of the first acid from the cleaning step is required in the second aqueous solution obtained in the adding a base step.  Applicant is suggested to amend the second recitation of “after deactivating the potassium permanganate” (in the “adding a base” step) to read as “after cleaning the graphite oxide” in order to improve clarity in the claim.  
With regard to claim 16, the previous set of claims filed 08/04/2020 recite:

    PNG
    media_image1.png
    45
    599
    media_image1.png
    Greyscale

The present set of claims filed 12/14/2021 recite:

    PNG
    media_image2.png
    47
    627
    media_image2.png
    Greyscale

Note that the previous set of claims recite the limitation is drawn to “the graphite oxide salt” whereas the instant set of claims recite the limitation is drawn to “the graphite oxide”.  The claim is objected to as not complying with 37 CFR 1.121(c).  The claim has been amended but has an incorrect status identifier and does not have markings indicating the changes that has been made relative to the immediate prior version of the claims.  Did Applicant intend to amend claim 16 to remove the term “salt” or is it a mistake the term “salt” was removed?  In response, Applicant is requested to clarify the scope of the claim.  For further examination and purposes of compact prosecution, the claim will be examined to the extent understood from the language in which it is presented (that adding the organic solvent aggregates the graphite oxide rather than the graphite oxide salt). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
In claim 2, the limitation as amended reciting obtaining a second solution comprising “a graphite oxide salt, the first acid, and the base” raises a new matter issue.  The problem here is the at once presence of all of the graphite oxide salt and first acid and a base is not adequately disclosed in the original disclosure.  The original disclosure describes several alternative embodiments of making carbon materials.  The embodiment most-closely corresponding to the instantly claimed method is the method corresponding to Fig. 4 and paragraphs [0056]-[0060].  This embodiment is the only embodiment that is drawn to (or has as an intermediate product) a “graphite oxide salt” as claimed; the remaining embodiments in the specification are silent to any graphite oxide salt.  Paragraph [0058] is the only paragraph in the specification mentioning a “graphite oxide salt”.  Paragraph [0058] of the specification states, 
“[A]n ammonia aqueous solution is added as a basic solution to the residue obtained by Step S22 (Step S71). … The residue obtained by Step S22 is acid. … Hence, the ammonia aqueous solution is added as a basic solution to the residue obtained by S22, whereby a graphite oxide salt can be yielded” 
which indicates, upon addition of the basic solution, i.e., the claimed base, the initial graphite oxide, as well as at least the base present in the basic solution and/or acid in the residue, loses and/or changes it/their chemical identity to a graphite oxide salt.  A chemical reaction of at least the graphite oxide and base appears to occur, else the 
Claim 9 also raises a new matter issue for the same reason (the limitation “adding a base to the first aqueous solution in order to obtain a second aqueous solution comprising a graphite oxide salt, the first acid, and the base”).  Claims 3-8 and 10-16 are also rejected for their dependency on claim 2 or 9.  
In claim 5, the limitation as presently amended reciting cleaning “the isolated graphite salt by adding pure water and performing centrifugation” raises a new matter issue.  The problem here is the embodiment most-closely corresponding to the instantly claimed method in the original disclosure directly states centrifugation is not performed to the isolated graphite salt, and would thus not be interpreted as being a part of the presently claimed embodiment/invention.  The original disclosure describes several alternative embodiments of making carbon materials.  Fig.1+paragraphs [0033]-[0038], Fig. 4+paragraphs [0056]-0060], and Fig. 5+paragraphs [0061]-[0069] are three embodiments similarly drawn to producing graphite oxide.  As described above, the embodiment most-closely corresponding to the instantly claimed method is the second embodiment of producing graphite oxide corresponding to Fig. 4 and paragraphs 
As far as treatment of a “graphite oxide salt” as claimed, Fig. 4/Paragraphs [0058]-[0059] indicate a base (e.g., an ammonia aqueous solution) is added to a graphite oxide to yield a “graphite oxide salt” at Step S71, an organic solvent (e.g., acetone) is added to the graphite oxide salt to aggregate the graphite oxide salt at Step S72, the resulting suspension is subjected to suction filtration at Step S73, and the obtained residue is dried at Step S74 to produce “graphite oxide” (circled 1), which does not explicitly indicate any cleaning by adding pure water and performing centrifugation as claimed.  Furthermore, paragraph [0060] within the second embodiment directly states “according to the producing method described in FIG. 4, unlike the producing method described in FIG. 1, the repetitive process in which the suspension is subjected to centrifugation to separate the suspension and the resulting supernatant solution is removed is not involved, which improves productivity of graphite oxide” which means the addition of pure water and centrifugation are not performed to the isolated graphite salt within the present “graphite oxide salt”-related embodiment and is merely part of another mutually exclusive embodiment/method.  Note that paragraph [0068] within the third embodiment also makes the same distinction.  Thus, a person of ordinary skill in the art reading the original specification would interpret the pure water 
	In claim 6, the limitation reciting the method of claim 2 further comprises the step of foliating the “graphite oxide salt” by applying ultrasonic waves raises a new matter issue.  The problem here is that a foliation/ultrasonic wave application step is not adequately disclosed as part of the presently claimed embodiment in the original disclosure.  As described above, the original disclosure describes several alternative embodiments of making carbon materials and the embodiment most-closely corresponding to the instantly claimed method is the method corresponding to Fig. 4 and paragraphs [0056]-[0060] since paragraph [0058] is the only paragraph in the specification mentioning a “graphite oxide salt”.  Fig. 4/Paragraphs [0058]-[0059] indicate a base (e.g., an ammonia aqueous solution) is added to a graphite oxide to yield a “graphite oxide salt” at Step S71, an organic solvent (e.g., acetone) is added to the graphite oxide salt to aggregate the graphite oxide salt at Step S72, the resulting suspension is subjected to suction filtration at Step S73, and the obtained residue is dried at Step S74 to produce “graphite oxide” (circled 1).  Nowhere does the specification ever indicate any foliation/ultrasonic wave application to a “graphite oxide salt” as instantly claimed.  
	In claim 13, the limitation reciting the method further comprises the step of foliating the graphite oxide by applying ultrasonic waves raises a new matter issue.  The problem here is that a foliation/ultrasonic wave application step is not adequately 
	In claim 16, the limitation as presented “wherein adding the organic solvent aggregates the graphite oxide” raises a new matter issue.  The problem here is an addition of an organic solvent to aggregate “graphite oxide” is not adequately disclosed in the original disclosure.  The only mention in the specification of adding an organic 
Appropriate correction/clarification is required.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	The limitation as presented “wherein adding the organic solvent aggregates the graphite oxide” lacks sufficient antecedent basis relative to parent claim 9.  Parent claim 9 recites the addition of a base to obtain a second aqueous solution comprising a graphite oxide salt, the addition an organic solvent to the second aqueous solution comprising the graphite oxide salt, and isolating the graphite oxide salt after adding the organic solvent.  The presence of the “graphite oxide” and the “organic solvent” occur during different steps in the parent claim, and nowhere in the parent claim does the organic solvent appear to be present with the graphite oxide.  Thus, it is unclear to what the limitation is referring to.  
Appropriate correction/clarification is required.  


Response to Arguments
Applicant's arguments filed 12/14/2021 with regard to the 112(a) rejection of claims 6 and 13 have been fully considered but they are not persuasive.  Applicant argues a foliation/ultrasonic wave application step is adequately disclosed in the originally filed specification.  Applicant points to the material isolated at S73 or S74 noted by the circled 1 in Fig. 4 as corresponding to the claimed foliated material.  See pages 5-6 of the present response.
As to claim 6, note that the claim has been amended to recite the “graphite oxide salt” is foliated by applying ultrasonic waves.  Applicant’s amendment/arguments are not persuasive because the foliation of a “graphite oxide salt” by applying ultrasonic waves is not disclosed in the specification.  The original disclosure describes several mutually exclusive alternative embodiments of making carbon materials and the embodiment most-closely corresponding to the instantly claimed method is that in Fig. 4 and paragraphs [0056]-[0060] since paragraph [0058] is the only paragraph in the specification mentioning a “graphite oxide salt”.  Fig. 4/Paragraphs [0058]-[0059] indicate a base (e.g., an ammonia aqueous solution) is added to a graphite oxide to yield a “graphite oxide salt” at Step S71, an organic solvent (e.g., acetone) is added to the graphite oxide salt to aggregate the graphite oxide salt at Step S72, the resulting suspension is subjected to suction filtration at Step S73, and the obtained residue is dried at Step S74 to produce “graphite oxide” (circled 1).  Nowhere does the specification ever indicate any foliation/ultrasonic wave application to a “graphite oxide salt” as instantly claimed.  It is noted Applicant states the material noted by the circled 1 
	As to claim 13, the Office does not dispute that the specification discloses a foliation/ultrasonic wave application step to a graphite oxide (e.g., step “S32” in  paragraph [0041] of the specification after starting at the “circled 1”).  However, the problem is the specification does not disclose performing a foliation/ultrasonic wave application step to “the graphite oxide” as claimed.  Parent claim 9 recite limitations that produce a graphite oxide in a first solution (see the preparing first solution, adding potassium permanganate, and adding water steps), then treat the graphite oxide (see the deactivating and cleaning steps), then add a base which reacts the graphite to produce a graphite oxide salt in a second solution (see the adding a base step) followed by treating the graphite oxide salt to isolate it (see the adding an organic solvent and isolating steps).  In other words, the independent claim forms graphite oxide as an intermediate in order to make a final graphite oxide salt and isolates the final graphite oxide salt.  Any limitations and reference to “the graphite oxide” term in claim 9 (and dependent claim 13) as presently written refer to the graphite oxide intermediate product produced after the adding potassium permanganate step and before the adding a base step.  There is no other “graphite oxide” product recited in the claim.  
The embodiment in the specification most-closely corresponding to the instantly claimed method is the method depicted in Fig. 4 and described at paragraphs [0056]-[0060] (the only embodiment in the specification mentioning a “graphite oxide salt”).  There is no disclosure in the specification that this intermediate graphite oxide (the graphite oxide obtained at step “S20” in Fig. 4) is foliated by applying ultrasonic waves 

    PNG
    media_image3.png
    313
    742
    media_image3.png
    Greyscale

Where is the disclosure of performing foliation or ultrasonic wave application, as presently claimed, between the creation of graphite oxide (step S20) and the creation of the graphite oxide salt where the graphite oxide is reacted and changes chemical identity (step S71)?  
It is noted Applicant states the material noted by the circled 1 is the material that is foliated, but the material noted by the circled 1 is another “graphite oxide” that is obtained after the steps as claimed (after isolating the “graphite oxide salt”) are performed and there is no terminology or limitations in the claim(s) as written linking the graphite oxide salt to form another different or second graphite oxide as argued.  

Accordingly, the rejections are maintained for the reasons of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 25, 2022